DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       During a telephone conversation with Mr. Mark D. Elchuk, Applicant was indicating that the preliminary amendment of May 25, 2021 was sent in error and the applicant wishes the initial claims of October 30, 2020 to be examined.
				Claim Rejections - 35 USC § 103
3.  	The following is a quotation of  35 U.S.C. 103  which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.”

4.  	Claims 1- 3, 5-10, 14-17 and 20-21 are rejected under U.S.C. 103 as being unpatentable over JOHN W. SVENKESON et al. [US4988305] in view of ELLIOT BERSTEIN et al. [US2002-0090862].
 	Claim 1, JOHN W. SVENKESON et al. disclose a high density electrical interconnect apparatus for interfacing with remotely located electrical components, the apparatus comprising:
 	a plurality of independent substrate interface connect (SIC) subassemblies (P-1, P-2, R1, R2) arranged in a planar grid on the substrate element P (see column 3, lines 65-68 and figures 2-5); and
 	plurality of independent electrical interface connector (EIC) subassemblies ((D, D’) + (D, D’)) each said independent electrical interface connector (EIC) subassembly including at least one of a plurality of independent pin subassemblies (D, D’ and associated pins) or a plurality of independent plug assemblies (D, D’), and configured to be coupled to an associated subplurality of the substrate interface connect (SIC) subassemblies (P-1, P-1’ in the area of element e-m (engaging means) in figure 3 and 3a where head D connects with PCB P).
 	where the subplurality of the substrate interface connect (SIC) subassemblies (P-1, P-1’ in the area of element e-m in figure 3 and 3a3 where head D connects with PCB P) include the other one of the plurality of independent pin subassemblies (P-1, P-2, R1, R2 as seen in fig. 3a) or independent plug assemblies (P-1, P-2, R1, R2 as seen in fig. 3a), to form a plurality of electrical communication channels (see column 3, line 68- column 4, line 15, column 5, lines 60-68 and figures 2-5 in D1) with the remotely located electrical components.  JOHN W. SVENKESON et al. disclose the invention, but does  not show a substrate element supported within the housing. However, ELLIOT BERSTEIN et al. teach  a substrate element 40 supported within the housing 20 (see paragraph [0017] and figures 1-5 in D2). It would have been obvious to one having ordinary skill before the effective filling date of the claimed invention was made to provide on the apparatus of JOHN W. SVENKESON et al.  by having a housing as taught by ELLIOT BERSTEIN et al. for having a support to protect within the apparatus. 
 	 Claims 2, JOHN W. SVENKESON et al. disclose the apparatus of claim 1, wherein the pin subassemblies (PP, PPP) are segmented into separate groups, and the pin subassemblies of each said separate group are arranged to form a straight line. 	
Claims 3, JOHN W. SVENKESON et al. disclose the apparatus of claim 1, wherein the plug subassemblies (R, R’) are segmented in a plurality of separate groups, with each said separate group comprising a plurality of plugs (P-1, P-2) arranged in a grid (see column 3, line 65- column 4, line 9 and figures 2-5 in D1: the PCB pins (P-1,P-2).
 	Claims 5, JOHN W. SVENKESON et al. disclose the apparatus of claim 1, wherein the substrate interface connect subassemblies (P-1, P-2, R1, R2)  are arranged in an XY grid on the substrate element.
 	Claims 6, JOHN W. SVENKESON et al. disclose the apparatus of claim 1, wherein the housing includes each one of the substrate interface connect subassemblies (SIC) includes an square first interface element; an electrically conductive coupling ring R positioned on an inner wall of the square first interface element;  the square first interface element; an square second interface element and the square first interface element, the electrically conductive coupling ring R, R’ and the square second interface element being axially aligned to provide a hole therethrough [fig. 5]. JOHN W. SVENKESON et al. disclose the invention, but does  not show an annular first, second interface elements and upper, lower insulator panels. It would have been obvious to one having ordinary skill at the  invention was made to change a square shape of first, second interface elements of JOHN W. SVENKESON et al.  to be an annular first interface element and annular second interface element  for the matter of design choice; and providing upper, lower insulator panels  for protecting the annular first and annular second interface elements for additional mating shape features improving versatility; A change in shape is generally recognized as being within the level of ordinary skill in the art. in re Rose, 105 USPQ 237 (CCPA 1955) and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v.Bemis Co., 193 USPQ 8.
 	Claims 7-8, JOHN W. SVENKESON et al. disclose the apparatus of claim 6-7, wherein each one of the first and second  interface elements includes projecting portions [necks of slots where P1, P2 located]  having  slots [at P1, P2 located][fig. 3A], JOHN W. SVENKESON et al. disclose the invention, but does  not show an annular first, second interface elements and upper, lower insulator panels. It would have been obvious to one having ordinary skill at the  invention was made to change a square shape of first, second interface elements of JOHN W. SVENKESON et al.  to be an annular first interface element and annular second interface element  for the matter of design choice; and providing upper, lower insulator panels  for protecting the annular first and annular second interface elements; A change in shape is generally recognized as being within the level of ordinary skill in the art. in re Rose, 105 USPQ 237 (CCPA 1955) and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v.Bemis Co., 193 USPQ 8.
Claims 9-10, JOHN W. SVENKESON et al. disclose the apparatus of claims 7-8, further comprising a separate first - second feed through pins disposed in the slots of each said first and second interface elements [necks, protrusion, at slot where P-1, P-2 located) , and extending into electrical contacts with an element R carried by the substrate element P.
 	Claim 14, JOHN W. SVENKESON et al. disclose the invention, but does  not show the housing. However, ELLIOT BERSTEIN et al. teach  a substrate element 40 supported within the housing 20 (see paragraph [0017] and figures 1-5 in D2) and the housing includes a top wall and a bottom wall [of housing 20], and wherein the top wall [of housing 20] includes a plurality of elongated, parallel recesses 15, 16 [fig. 3]. It would have been obvious to one having ordinary skill to provide on the apparatus of JOHN W. SVENKESON et al.  by having a housing as taught by ELLIOT BERSTEIN et al. for having a support to protect the housing within the apparatus. 
	Claim 15, JOHN W. SVENKESON et al. disclose the invention, but does  not show the elongated, parallel recesses of the housing. However, ELLIOT BERSTEIN et al. teach  the electrical interface connector subassemblies 17 are dimensioned to be disposed in and substantially fill the elongated, parallel recesses 15, 16 [fig. 3]. It would have been obvious to one having ordinary skill to provide on the apparatus of JOHN W. SVENKESON et al.  by having the elongated, parallel recesses of the housing as taught by ELLIOT BERSTEIN et al. for having a support to protect the connector subassemblies within the housing. 
	Claim 16, JOHN W. SVENKESON et al. disclose the invention, but does  not show  the substrate interface connect subassemblies being housed in the housing between the top wall and the bottom wall. However, ELLIOT BERSTEIN et al. teach  the electrical interface connector subassemblies 40 are being housed in the housing between the top wall and the bottom wall [of the housing 20][ [0017, lines 5-6]. It would have been obvious to one having ordinary skill to provide on the apparatus of JOHN W. SVENKESON et al.  by showing the substrate interface connect subassemblies being housed in the housing between the top wall and the bottom wall of the housing 20 as taught by ELLIOT BERSTEIN et al. for showing a protection  the connector subassemblies within the housing. 
	Claim 17, JOHN W. SVENKESON et al. disclose the invention, but does  not show  the substrate interface connect subassemblies being housed in the housing between the top wall and the bottom wall. However, ELLIOT BERSTEIN et al. teach  an additional housing section[of 20]  including an additional plurality of substrate interface connect subassemblies [40-1….40-6] and an associated additional subplurality of interface connector subassemblies [10-1…10-6], the additional housing [20-1….20-6] being the same in length and width as the housing and being positioned on the housing to form a multilayer, high density electrical interconnect apparatus. It would have been obvious to one having ordinary skill to provide on the apparatus of JOHN W. SVENKESON et al.  by having an additional housing, an additional subassemblies in the same length and same width to form a multilayer as taught by ELLIOT BERSTEIN et al for increasing a density electrical interconnection in the apparatus.
Claim 20, JOHN W. SVENKESON et al. disclose a method for forming a high density electrical interconnect apparatus for interfacing with remotely located electrical components, the method comprising:
 	supporting a substrate element P; supporting a plurality of independent substrate interface connect subassemblies (P-1, P-2, R1, R2)  arranged in a planar grid on the substrate element; P (see column 3, lines 65-68 and figures 2-5 in D1); and
 	using a plurality of independent electrical interface connector subassemblies ((D, D’) + (D, D’)) to form a plurality of independent electrical communication channels (see column 3, line 68- column 4, line 15, column 5, lines 60-68 and figures 2-5 in D1) with the substrate interface connect subassemblies ((D, D’) + (D, D’)), wherein each said independent electrical interface connector subassembly ((D, D’) + (D, D’)) includes at least one of a plurality of independent pin subassemblies (D, D’ and associated pins) or a plurality of plug subassemblies, and the independent substrate interface connect subassemblies (D, D’) comprise the other one of the plurality of independent pin subassemblies or independent plug subassemblies, and where the plug subassemblies and the pin subassemblies connect to form the plurality of independent electrical communication channels (col. 3, lines 15).
 	Claim 21, JOHN W. SVENKESON et al. disclose the invention, but does  not show a second housing with an additional plurality of substrate interface connect subassemblies and an associated additional subplurality of interface connector subassemblies. However, ELLIOT BERSTEIN et al. teach a second housing with an additional plurality of subassemblies and an associated additional subplurality of subassemblies (see paragraph [0017] and figures 1-5 in D2). It would have been obvious to one having ordinary skill to provide on the apparatus of JOHN W. SVENKESON et al.  by having a second housing as taught by ELLIOT BERSTEIN et al. to expand the apparatus to be larger to receive additional subassemblies.  
					Allowable Subject Matter
5.  	Claims 4, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6. 	Claims 18-19 are allowed.
7. 	The following is a statement of reasons for the indication of allowable subject matter: 
 	Regarding to claims 4, 11, and 18, the prior art fails to teach or suggest the apparatus having  each one of the independent electrical interface connector subassemblies includes a ribbon cable portion including a plurality of electrical conductors, arranged as claimed.
 					Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG  CHI THI NGUYEN/Primary Examiner, Art Unit 2832          
    /ABDULLAH A RIYAMI/                 Supervisory Patent Examiner, Art Unit 2831